Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This initial office action is based on Applicants’ amendments filed on October 22nd, 2021, which claims 1-24 have been presented for examination.

        Status of Claim
2.	Claims 1-24 are pending in the application and have been examined below, of which, claims 1, 14 and 23 are presented in independent form.

Priority
3.	The present application is continuation of U.S. Patent Application Serial No. 15/994,851, filed on May 31, 2018 PAT 11113175.

 Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
6.	Claims 2, 11 and 21 are objected to because of the following informalities: 
Claim 2, lines 1-3, recites the phase “wherein the data element,..., a function related to...”  It seems need a linking word before the term “a function” in line 3.  
Claim 11, line 4, recites the limitation/element “the application under valuation”.  This limitation should be changed to –the application under [[valuation]] evaluation --.
Claim 21, line 2, missing a period (“.”) at the end of sentence.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-2, 5-10, 12-14, 17-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrejko et al. (US Pub. No. 2017/0024311 A1 –IDS filed on 09/07/2021 -- herein after Andrejko) in view of Zheguang Zhao (Controlling False Discoveries during interactive data exploration, 2016 – herein after Zhao).

Regarding claim 1. 
Andrejko discloses 
A system (Fig. 2), comprising: 
a memory that stores instructions (Fig. 2, block 208, main memory); and 
a processor that executes the instructions to perform operations (Fig. 2, block 206, processing units), the operations comprising: 
analyzing, for a discovery process, information provided by a source (The QA pipeline receives inputs from various sources including input over a network, a corpus of electronic documents or other data, data from a content creator, information from one or more content users, and other such inputs from other possible sources of input– See paragraph [0053]), wherein the information is associated with an application under evaluation by the system (The QA pipeline then answers the input questions using the content in the corpus of data by evaluating documents, sections of documents, portions of data in the corpus, or the like– See paragraph [0054]) and is extracted from an interaction conducted with the application under evaluation, from the source, or a combination thereof (receives an input question, parses the question to extract the major features of the question, uses the extracted features to formulate queries, and then applies those queries to the corpus of data. Based on the application of the queries to the corpus of data, the QA pipeline generates a set of hypotheses– See paragraph [0055]), 
generating, based on a data element in the information, a hypothesis associated with a first concept associated with the data element, a first relationship associated with the data element, a first grouping associated with the data element, or a combination thereof (Based on the application of the queries to the corpus of data, the QA pipeline generates a set of hypotheses, or candidate answers to the input question, by looking across the corpus of data for portions of the corpus of data that have some potential for containing a valuable response to the input question– See paragraph [0054-0055]), 
testing the hypothesis against the application under evaluation [to confirm or reject] the hypothesis (candidate answer/hypothesis generation logic, evidence valuation and scoring logic, ranking logic, and the like, to facilitate the operations of the test case analysis engine – See paragraph [0066]); and 
training, based on the testing of the hypothesis and based on a confirmation or a rejection of the hypothesis, a model to enhance determination of a second concept, a second relationship, a second grouping, or a combination thereof, for a subsequent discovery process (performs hypothesis and evidence scoring based on a retrieval of evidence from evidence sources, performs synthesis of the one or more hypothesis, and based on trained models, performs a final merging and ranking to output an answer to the input question along with a confidence measure... Generate and evaluate hypothesis. Weigh and evaluate responses that are based only on relevant evidence. Provide situation-specific advice, insights, and guidance. Improve knowledge and learn with each iteration and interaction through machine learning processes – See paragraphs [0003, 0038-0044 and 0095-0096]. 
Andrejko does not disclose confirm or reject hypothesis.
Zhao discloses
testing the hypothesis against the application under evaluation to confirm or reject the hypothesis (The testing procedure will then determine whether to accept (resp., reject) a null hypothesis H which in turn corresponds to rejecting (resp., accepting) the corresponding alternative hypothesis (or research hypothesis) – See page 2); and 
training, based on the testing of the hypothesis and based on a confirmation or a rejection of the hypothesis (approaches based on hold-out datasets are considered inferior compared to testing over the entire dataset. In some scenarios, like building machine learning models, hold-out datasets might even be the only possibility to test a model or tune parameters. In those cases, a hold-out approach (like k-fold cross-validation) should be considered as test and should be controlled for the multiple hypothesis error as recent work suggests – See page 6), a model to enhance determination of a second concept, a second relationship, a second grouping, or a combination thereof, for a subsequent discovery process (Depending on the observed order of hypotheses, Sequential FDR can overturn previously accepted hypotheses into rejections based on the subsequent hypotheses – See page 12). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Zhao’s teaching into Andrejko’s invention because incorporating Zhao’s teaching would enhance Andrejko to enable to apply testing procedure that will then determine whether to accept or reject hypothesis as suggested by Zhao (page 2).

Regarding claim 2, the system of claim 1, 
Andrejko discloses
wherein the data element, the first grouping, the first relationship, the hypothesis, the information, the first concept, or a combination thereof, a function related to the application under evaluation, a product related to the application under evaluation, a computing environment associated with the application under evaluation, an application related to the application under evaluation, a version of the application under evaluation, a previous release of the application under evaluation, or a combination thereof (such cognitive systems are able to perform the following functions: Navigate the complexities of human language and understanding. Ingest and process vast amounts of structured and unstructured data. Generate and evaluate hypothesis. Weigh and evaluate responses that are based only on relevant evidence – See paragraphs [0038-0042]).  

Regarding claim 5, the system of claim 1, 
Andrejko discloses
wherein the operations further comprise extracting a feature from the information by utilizing a feature extractor, and wherein the operations further comprise determining the first concept associated with the data element, the first relationship associated with the data element, the first grouping associated with the data element, or a combination thereof, based on the feature extracted from the information (the QA pipeline receives an input question, parses the question to extract the major features of the question, uses the extracted features to formulate queries, and then applies those queries to the corpus of data– See paragraph [0055, 0064 and 0087-0089]).
 
Regarding claim 6, the system of claim 1, 
Zhao discloses 
wherein the operations further comprise testing the application under evaluation to validate the hypothesis (A possible method to deal with the multiple hypothesis error is to split the dataset D into a exploration D1 and a validation D2 dataset – See page 5) and generating an output based on the testing of the application under evaluation, based on testing a version of the application under evaluation, based on testing associated with another application, or a combination thereof (D1 is then used for the data exploration process, whereas the validation dataset is used to re-test all hypotheses in order to validate the results of the first phase – See page 5).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Zhao’s teaching into Andrejko’s invention because incorporating Zhao’s teaching would enhance Andrejko to enable to use the validation dataset to re-test all hypotheses in order to validate the results as suggested by Zhao (page 5).

Regarding claim 7, the system of claim 1, 
Andrejko discloses
wherein the operations further comprise detecting a condition associated with the system, associated with the application under evaluation (The test case relationship model data structure 155 provides the basis for identifying which proposed requirements changes affect the various test cases of the test case corpus – See paragraph [0069]), or a combination thereof, and wherein the operations further comprise detecting a conflict associated with the application under evaluation, a defect associated with the application, or a combination thereof if the software product has code that essentially states “if element A and element B, then do X,” then the “requirements” for operation X are elements A and B. A change to these requirements may be of the type that the code now states “if element A, then do X” such that the operation X is no longer dependent upon the requirement of element B – See paragraph [0069]). 

Regarding claim 8, the system of claim 7, 
Andrejko discloses
wherein the operations further comprise generating, by utilizing a code generator, software code for resolving the condition, the conflict, the defect, or a combination thereof (if the software product has code that essentially states “if element A and element B, then do X,” then the “requirements” for operation X are elements A and B. A change to these requirements may be of the type that the code now states “if element A, then do X” such that the operation X is no longer dependent upon the requirement of element B. Other types of requirements changes or greater, the same, or less complexity may be implemented as well, with this being just one simple example – See paragraph [0069]).

Regarding claim 9, the system of claim 8, 
Andrejko discloses
wherein the operations further comprise incorporating the software code into the application under evaluation to modify the application under evaluation (when a change to code of a software under development (SUD) is to be performed, the relationships of the test cases may be searched to identify which test cases will be affected by the proposed change to code of the SUD – See paragraph [0018]).

Regarding claim 10, the system of claim 6, 
Andrejko discloses
wherein the operations further comprise generating a report based on the testing of the application under evaluation (the proposed change to the code of the SUD or a previously implemented change to the code of the SUD results in the code being dependent upon A only, then the test case is over-specified (i.e. the test case is dependent on A and B when only A really matters anymore) and needs to be eliminated or revised – See paragraphs [0021-022]), wherein the report provides information associated with a successful path taken through the application under evaluation, information associated with a defect detected while testing the application under evaluation, information associated with a conflict detected while testing the application under evaluation, an indication relating to re-testing of the hypothesis against the application under evaluation after training the model, or a combination thereof (if a test case depends on elements A and B, however the proposed change to the code of the SUD or a previously implemented change to the code of the SUD results in the code being dependent upon A only, then the test case is over-specified (i.e. the test case is dependent on A and B when only A really matters anymore) and needs to be eliminated or revised – See paragraphs [0021-0022]).

Regarding claim 12, the system of claim 1, 
Andrejko discloses
wherein the operations further comprise determining if a confidence level for the hypothesis satisfies a threshold (compares them against predetermined thresholds, or performs any other analysis on the confidence scores to determine which hypotheses/candidate answers are the most likely to be the correct answer to the input question – See paragraphs [0096-0097]). 

Regarding claim 13, the system of claim 12, 
Andrejko discloses
wherein the operations further comprise filtering the hypothesis from a plurality of hypotheses if the confidence level for the hypothesis satisfies the threshold (From the ranked listing of candidate answers, at stage 380, a final answer and confidence score, or final set of candidate answers and confidence scores, are generated and output to the submitter of the original input question via a graphical user interface or other mechanism for outputting information – See paragraphs [0096-0097]).

Regarding claim 14. 
Andrejko and Zhao disclose
A method, comprising: 
Regarding claim 14, recites the same limitations as rejected claim 1 above.

Regarding claim 17, the method of claim 14,
Zhao discloses
further comprising requesting an input from a device, a computing system, an application, a user, or a combination thereof to confirm or reject the hypothesis to facilitate confirming or rejecting the hypothesis generated based on testing of the hypothesis against the application under evaluation (a potential user interface and a meaningful default hypothesis (i.e., the null hypothesis), which allows us to achieve control of the ratio of false discoveries for every user interaction – See pages 1-2).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Zhao’s teaching into Andrejko’s invention because incorporating Zhao’s teaching would enhance Andrejko to enable to control the false discoveries for every user interaction as suggested by Zhao (page 1).

Regarding claim 18, the method of claim 14, 
Zhao discloses
further comprising extracting a feature from the information provided by the source by utilizing a feature selection evaluator that measures a cost, a benefit, or a combination thereof, or individual or feature groups (Albeit the lowering of the achieved reduction of the significance level is indeed useful for reducing the chance of Type I errors, it comes at the cost of a significant reduction of the power of the testing procedure – See page 5).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Zhao’s teaching into Andrejko’s invention because incorporating Zhao’s teaching would enhance Andrejko to enable to refine the model by determining the most significant features as suggested by Zhao (page 6).

Regarding claim 19, the method of claim 14, 
Andrejko discloses
further comprising determining whether the feature does or does not correlate with a validated result obtained from testing the hypothesis on the application under evaluation (generating answer results based on the analysis of this data. Accessing information from a corpus of data typically includes: a database query that answers questions about what is in a collection of structured records, and a search that delivers a collection of document links in response to a query against a collection of unstructured data (text, markup language, etc.). Conventional question answering systems are capable of generating answers based on the corpus of data and the input question, verifying answers to a collection of questions for the corpus of data, correcting errors in digital text using a corpus of data, and selecting answers to questions from a pool of potential answers, i.e. candidate answers – See paragraph [0057]).

Regarding claim 21, the method of claim 20, 
Andrejko discloses
further comprising adjusting the confidence for the hypothesis based on the verifying of the determination (Each reasoning algorithm generates a score based on the analysis it performs which indicates a measure of relevance of the individual portions of the corpus of data/information extracted by application of the queries as well as a measure of the correctness of the corresponding hypothesis, i.e. a measure of confidence in the hypothesis – See paragraph [0091]).  

Regarding claim 22, the method of claim 14, 
Zhao discloses
further comprising enhancing the determination based on the confirmation or the rejection of the hypothesis by adjusting a parameter, a vocabulary, a dictionary, or a combination thereof (hold-out datasets might even be the only possibility to test a model or tune parameters – See page 6. The testing procedure will then determine whether to accept (resp., reject) a null hypothesis H which in turn corresponds to rejecting (resp., accepting) the corresponding alternative hypothesis (or research hypothesis) H. – See page 2).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Zhao’s teaching into Andrejko’s invention because incorporating Zhao’s teaching would enhance Andrejko to enable to tune parameters and consider validation the should be controlled for the multiple hypothesis error as suggested by Zhao (page 6).

Regarding claim 23. 
Andrejko and Zhao disclose
A non-transitory computer-readable device comprising instructions, which when loaded and executed by a processor, cause the processor to perform operations comprising: 
Regarding claim 23, recites the limitations as rejected claim 1 above.

Regarding claim 24, the non-transitory computer-readable device of claim 23, 
Andrejko discloses
wherein the operations further comprise utilizing [the confirmation or the rejection of] the hypothesis to determine a feature that does not correlate with a validated result generated based on testing the application under evaluation (generating answer results based on the analysis of this data. Accessing information from a corpus of data typically includes: a database query that answers questions about what is in a collection of structured records, and a search that delivers a collection of document links in response to a query against a collection of unstructured data (text, markup language, etc.). Conventional question answering systems are capable of generating answers based on the corpus of data and the input question, verifying answers to a collection of questions for the corpus of data, correcting errors in digital text using a corpus of data, and selecting answers to questions from a pool of potential answers, i.e. candidate answers – See paragraph [0057]).   
Andrejko does not disclose utilizing the confirmation or the rejection of the hypothesis.
Zhao discloses
wherein the operations further comprise utilizing the confirmation or the rejection of the hypothesis to determine a feature that does not correlate with a validated result generated based on testing the application under evaluation (Textual labels describe the null- and alternative-hypothesis and color coded p-values indicate if the null-hypothesis was rejected or accepted (green for rejected, red for accepted... the validation dataset is used to re-test all hypotheses in order to validate the results of the first phase – See page 5).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Zhao’s teaching into Andrejko’s invention because incorporating Zhao’s teaching would enhance Andrejko to enable to validate the results as suggested by Zhao (page 5).

8.	Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrejko and Zhao as applied to claim 1 above, and further in view of Dezhao Song (Building and Querying and Enterprise Knowledge Graph, 2017 – IDS filed on 09/07/2021 – herein after Song) .

Regarding claim 3, the system of claim 1, 
Song discloses 
wherein the operations further comprise generating, based on the information, a constraint suggestion for the application under evaluation (we increase the number of verbs in a question (i.e., adding more query constraints in the final SPARQL query), it is more likely for a query to return an empty result set– See page 365).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Song’s teaching into Andrejko’s and Zhao’s inventions because incorporating Song’s teaching would enhance Andrejko and Zhao to enable to compute the suggestions based upon the relationship and entities in our knowledge graph and by utilizing the constraints as suggested by Song (page 362).

Regarding claim 4, the system of claim 3, 
Song discloses
wherein the operations further comprise generating the hypothesis based on the constraint suggestion (our suggestions are computed based upon the relationships and entities in our knowledge graph and by utilizing the linguistic constraints encoded in our grammar – See pages 361- 362). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Song’s teaching into Andrejko’s and Zhao’s inventions because incorporating Song’s teaching would enhance Andrejko and Zhao to enable to compute the suggestions based upon the relationship and entities in our knowledge graph and by utilizing the constraints as suggested by Song (page 362).

9.	Claim(s) 11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrejko and Zhao as applied to claims 1 and 14 respectively above, and further in view of Ruhi Sarikaya (CN 107924483 A – herein after Sarikaya).

Regarding claim 11, the system of claim 1, 
 Sarikaya discloses 
wherein the operations further comprise training, based on the testing, the model to enhance generation of a future hypothesis for the application under evaluation, an application associated with the application under evaluation, a computing environment associated with the application under valuation, or a combination thereof (may be based on the extracted features using a machine learning process or statistical models (e.g., LambdaRank) to optimize HR model score...other resources such as network search/search result can be provided and used for evaluating dialog hypothesis such as entity data of content/data. knowledge obtaining component 508 can transmit the generated dialog hypotheses propagate to the feature extraction component 510 for further processing – See pages 10-13). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Sarikaya’s teaching into Andrejko’s  and Zhao’s inventions because incorporating Sarikaya’s teaching would enhance Andrejko and Zhao to enable to analyze the extracted features based on the general hypothesis model using training data to many dialog hypothesis to score. An exemplary training data comprising data for a plurality of different languages as suggested by Sarikaya (page 14).

Regarding claim 15, the method of claim 14, 
Sarikaya discloses 
further comprising testing the hypothesis against a different application to confirm or reject the hypothesis with respect to the different application (performing evaluation and analysis data, by each SF generated in one or more dialog hypotheses... an email application, a calendar, a device management service, an address book service, information service – See page 10-11).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Sarikaya’s teaching into Andrejko’s  and Zhao’s inventions because incorporating Sarikaya’s teaching would enhance Andrejko and Zhao to enable to analyze a corpus of training data, wherein the corpus of training data comprises can be obtained by user input of a plurality of different language receiving data as suggested by Sarikaya (page 15).

Regarding claim 16, the method of claim 15, 
Sarikaya discloses
further comprising training the model (may be based on the extracted features using a machine learning process or statistical models (e.g., LambdaRank) to optimize HR model score – See pages 10-13) to enhance determination of a third concept, a third relationship, a third grouping, or a combination thereof, based on the testing of the hypothesis against the different application, a different release, a different application version associated with the application under evaluation, the application under evaluation, or a combination thereof (other resources such as network search/search result can be provided and used for evaluating dialog hypothesis such as entity data of content/data. knowledge obtaining component 508 can transmit the generated dialog hypotheses propagate to the feature extraction component 510 for further processing – See pages 10-13). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Sarikaya’s teaching into Andrejko’s  and Zhao’s inventions because incorporating Sarikaya’s teaching would enhance Andrejko and Zhao to enable to analyze the extracted features based on the general hypothesis model using training data to many dialog hypotheses to score. An exemplary training data comprising data for a plurality of different languages as suggested by Sarikaya (page 14).

10.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrejko and Zhao as applied to claim 14 above, and further in view of Tripp (US Pub. No. 2016/0182558 A1 – IDS filed on 09/07/2021 -- herein after Tripp).

Regarding claim 20, the method of claim 14, 
Trip discloses 
further comprising verifying a determination associated with a confidence for the hypothesis based on analyzing a previous release of the application under evaluation, another version of the application under evaluation, or a combination thereof (an automated classification is derived by tracking past warnings generated by the static analysis tool with respect to different versions of the software system being analyzed – See paragraph [0010].  The number of iterations may be deterministic or subject to some configurable confidence level or numerical limit. When the outcome of the test at step 600 is positive, the routine branches to step 612 and outputs the final version of the classifier – See paragraph [0091]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Trip’s teaching into Andrejko’s and Zhao’s inventions because incorporating Trip’s teaching would enhance Andrejko and Zhao to enable to analyze to different versions of software system as suggested by Trip (paragraph [0010]).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tripp et al. (US Pub. No. 2015/0095893 A1) discloses the testing set includes any sets of inputs that were used to test sets of data-checking software, where each of the sets of data-checking software includes one or more data sanitizers and/or data validators, and where the rule is configured to produce the testing set to include one or more of the sets of inputs when the rule is applied to any of the data-checking features. The computer software application is tested using the testing set – See Abstract and specification for more details.
Byron et al. (US Pub. No. 2015/0142418 A1) discloses the mechanisms generate a semantic signature for the erroneous sub-portion and generate a query based on the semantic signature. The mechanisms apply the query to a knowledge base to identify a candidate sub-portion of content. The mechanisms correct the erroneous sub-portion using the identified candidate sub-portion of content to generate a corrected natural language document – See Abstract and specification for more details.
Bugrim et al. (US Pub. No. 2009/0138251 A1) discloses each group was then randomly divided into two additional groups, the training set and the test set. The discriminating clinical and molecular features are first identified using a standard t-statistic for numerical data and chi squared for binary and text data – See paragraphs [0054-0055]. 
Katukuri et al. (US Pub. No. 2009/0192954 A1) discloses the data is divided into training and testing in such a way that all the sentences of a triple are used in either training or testing, that is triples used in training and testing can be different – See paragraphs [0061-0067]).
Pitschel et al. (US Pub. No. 2014/0278413 A1) discloses the device tests the hypothesis by altering the parameter for a subsequent completion of the task and adopts or rejects the hypothesis based on feedback information collected from the subsequent completion – See Abstract and specification for more details.
Robin et al. (US Pub. No. 2005/0114829 A1) discloses the device tests the hypothesis by altering the parameter for a subsequent completion of the task and adopts or rejects the hypothesis based on feedback information collected from the subsequent completion – See Abstract and specification for more details.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192